I greet 
the Assembly respectfully, and I hope that its sixty-
ninth session will provide favourable results for all 
countries, peoples and humankind. I would like to 
congratulate you, Sir, on your election as the President 
of the Assembly at its sixty-ninth session and to thank 
Mr. John William Ashe for his work as President at the 
sixty-eighth session.

The sixty-ninth session of the General Assembly 
is being held on the hundredth anniversary of the 
First World War, which broke out in 1914. We sadly 
see that lands affected by the First World War are still 
deprived of stability, peace and prosperity even after 
a century. A wide area — ranging from Iraq to Syria, 
from Palestine to Yemen, from Libya to Afghanistan 
and to Ukraine — is witnessing scenes that leave deep 
scars on the conscience of humankind. People still 
die from hunger and communicable diseases in the 
twenty-first century. Children and women are brutally 
murdered in wars. The poor countries struggle with 
hunger, malnutrition, communicable diseases and lack 
of education, while the rich countries of the world 
enjoy prosperity. Climate change poses a major threat 
to the future of our world and that of our children. That 
situation, which is a stain on human dignity, directly 
concerns all of humankind and therefore, of course, the 
United Nations.

Let me again, at this sixty-ninth session, stress 
that no one is innocent in a world in which children are 
killed, no one is safe, and no one can enjoy peace and 
prosperity. In the past year alone, 6.3 million children 
under five years of age lost their lives worldwide. As 
a result of the war in Syria, 17,000 children have died, 
375,000 have been injured, and 19,000 have lost at least 
one body part.

This year 490 children were killed and 3,000 
were injured as direct targets of the most modern 
and murderous weapons used against the Gaza Strip 
in Palestine. As they played on a beach, ran around 
in a park, took refuge in a mosque or school, or were 
comforted in their mothers’ laps, they were mercilessly 
killed in front of cameras and before the eyes of the 
world. We also see that those attempting to draw the 
world’s attention to the deaths of women, children and 
the disabled in Palestine are being variously labelled by 
others. Those objecting to the murders in Iraq and Syria 
and the murder of democracy in Egypt are again being 
subjected to certain unfair and groundless accusations 
and almost immediately accused of supporting 
terrorism.

The global conscience is aware that those who 
are ruthlessly criticizing some countries for lack of 
freedom of the press are ignoring the 16 journalists 
killed in Palestine and the pressure put on members of 
the media. I will speak very clearly. Those who stand 
by and remain unresponsive to the killing of children, 


the vicious murder of women and the overthrow with 
weapons and tanks of Governments that have come 
to power through the will of the people are openly 
participating in those crimes against humanity.

Even more significant, the modern world’s double 
standard leads to substantial and serious distrust 
among many people. That feeling of distrust affects 
the United Nations — where we are today — and other 
international organizations and threatens the sense of 
justice, while filling millions of people with despair. 
That distrust plays a principal role in fuelling the growth 
of international terrorism today. The double standard 
with regard to the oppressed and the indifference to the 
killing of children help to foment terrorism around the 
world. Those who lose hope in the United Nations and 
other international organizations are desperate and are 
helpless to resist the clutches of terrorists.

The problems in Iraq have wrought havoc among 
the Iraqi people. More recently, the difficulties have 
spread beyond Iraq’s borders. Unfortunately, Iraq has 
now become a haven for terrorist organizations. The 
current crisis in Iraq directly affects the countries in the 
region, particularly Turkey. Given the newly established 
Government in Iraq, it is our hope that Iraq will make 
a fresh start. Turkey will stand by the Iraqi people in 
their search for peace and stability. Likewise, the Syrian 
crisis is spilling over the borders of that country. The 
unresolved issue of half a century — Palestine — is 
already a root cause of many problems in the region.

Implementing a two-State solution, lifting the 
blockade against Gaza and establishing an independent, 
viable State of Palestine alongside Israel is a political, 
human and moral necessity. Many have spoken about 
a two-State solution from this rostrum. However, 
speaking about it is not sufficient. It is high time to 
act. It is no longer appropriate simply to talk about the 
issue — we must advance beyond that. Thousands of 
people are dying while we talk instead of acting. I think, 
at this point, it is a sad indication of the limits of our 
sense of responsibility here at the United Nations. We 
must therefore move forward. We must address these 
problems at the United Nations without any further 
delay in order to prevent more deaths of innocent people 
and arrive at a solution.

Let me also say that the world is larger than the five 
permanent members of the Security Council. The fact 
that they have rendered the United Nations ineffective, 
despite the situation in the world, must not be accepted 
by the global conscience. Otherwise, decisions taken 
at the United Nations will depend on a single country. 
That is, if one country disagrees, then a decision will not 
be taken or implemented. The United Nations failed to 
find a solution as more than 2,000 innocent people were 
killed within only two months in Palestine. In Syria, 
the United Nations failed to find effective solutions as 
more than 200,000 people were killed and more than 
9 million people were displaced in the past four years.

I find it strange that we focus on issues selectively. 
If 2,000 people are killed by chemical weapons, then 
we focus on chemical weapons, and we consider the 
killing of 2,000 people by chemical weapons to be a 
crime. But what about the killing of 200,000 people by 
conventional weapons — is that not a crime? I cannot 
understand such an approach or such a mentality. Let us 
clarify our thinking. Let it be understood that the use 
of any kind of weapon leading to the deaths of people 
is a crime, whether by chemical or conventional means.

The elected President in Egypt was overthrown 
by a coup. Thousands of people wanted to defend 
their electoral choice and were killed. Yet, the United 
Nations and democratic countries have done nothing 
but stand by while those events unfolded and the person 
who conducted the coup was legitimized. If we wish 
to speak meaningfully of democracy, then we should 
respect the choice of the people at the ballot box. If, on 
the other hand, we intend to defend people who come 
to power via a coup, then I must call into question the 
whole existence of the United Nations.

The United Nations is also unable to take an 
effective stance in the face of uncontrolled events, 
such as terrorism and migration in Iraq. This 
silence, desperation and unresponsiveness can no 
longer continue. We need more efficient and speedy 
decision-making mechanisms if we are to be able to 
address global and regional problems. Furthermore, 
the United Nations should act more courageously in 
standing up for the right side of the issues.

Let me point out another problem. We do not 
approve of any kind of terrorism that is supposedly 
carried out in the name of religion, and we believe that 
such acts are hugely disrespectful to all religions. We 
strongly condemn tying Islam, which means peace, to 
terrorism. It is highly offensive that Islam and terror 
are spoken of together. Similarly, those who call their 
inhuman acts Islamic are offending the religion of 
Islam, every other religion, and humankind generally.


Turkey has been trying very hard to build peace 
and prosperity in the region. We do not interfere in the 
internal affairs of any country; we respect and support 
the territorial integrity of every country in the region. 
Regarding the question of Palestine and Israel, we have 
been working to try to achieve a two-State solution 
based on peace and mutual respect. Our sensitivity to 
this issue is based on the principle that the right to live 
of every human being is sacred.

We have approached the problems in our region 
on humanitarian and moral grounds alone, heedless 
of race, religion, sect or interests. Our country is 
sheltering 1.5 million people who have had to leave 
Syria, and mostly from our own resources. Let me 
repeat, 1.5 million refugees are in my country. As the 
host country, we are providing them with food, medicine 
and education. As for support from the rest of the world, 
there has not been much, unfortunately. So far we have 
spent more than $3.5 billion on the Syrian refugees in 
our country. Of the roughly 4 million Syrian refugees 
in the world, 1.5 million are in Turkey, with the rest 
in Jordan, Lebanon, Iraq, Egypt and other countries. 
By contrast, I would like to ask what the strong and 
rich countries of Europe are doing. So far they have 
sheltered only 130,000 Syrian refugees — 130,00 in all 
of Europe, while in Turkey alone we have 1.5 million, 
plus the 2.5 million in the other countries I just 
mentioned.

The crisis in Syria has become a regional and 
global issue, so much so that it is impossible to remain 
indifferent to it, whether for political or humanitarian 
reasons. On top of this, we have treated 102 injured 
civilians from Gaza in our hospitals. Turkey has also 
taken in 30,000 Yazidis fleeing Iraq, and, just before 
I came to New York, we opened our borders to Kurds 
fleeing Syria. It was Turkey who gave them humanitarian 
aid. In the past five days alone, the number of Syrian 
refugees entering our country exceeded 150,000.

Five hundred years ago, we opened our doors to 
Jews who had been expelled from Europe. We have 
always protected the rights of Christians in Europe, and 
today we are still opening our arms to those in need, 
regardless of their religion, race or sect. I am proud 
to say that Turkey allocates 2.1 per cent of its national 
income to humanitarian aid, and as such has become 
one of the most generous countries in the world. In 
addition, thanks to the experience we have gained 
throughout history, we have always maintained our 
objectivity regarding terrorism, sectarian conflicts and 
other crises, and we have always based our approach on 
the defence and protection of people’s rights.

I would like to point out here that Turkey is not 
a country that supports or condones terrorism. We 
have fought terrorism, because we suffered from it 
for 30 years, and are still suffering from it. Turkey 
is also strongly against every kind of anti-Semitism, 
Islamophobia and racism. I have said myself that 
anti-Semitism is a crime against humanity, and I may 
be one of the few political leaders who has so clearly 
expressed this to the world. Similarly, the whole world 
should accept that Islamophobia is also a crime against 
humanity.

Turkey would like to see a solution to the problem in 
Cyprus. We would like to see an end to the occupation 
of territories in Azerbaijan. We have always voiced our 
strong support for the territorial integrity of Ukraine. 
We stand ready to support regional and global peace 
at all costs, and we will continue to be a unique friend 
to our friends. We will always stand firm against 
terrorists, oppressors and killers, especially the killers 
of children. We will fight for democracy and prosperity 
with all our heart and soul. We are always ready to 
join forces with other countries within the framework 
of those ideals and on this common path, and that, of 
course, is the kind of cooperation that humankind is 
seeking today.

In that context, I should also say that we look to the 
General Assembly to support Turkey in its candidacy 
for a non-permanent seat on the Security Council, and 
we thank the countries that are backing us. To that end, 
I hope that the sixty-ninth session of the Assembly will 
begin the work of wiping away the tears, blood, poverty 
and injustice staining the face of the Earth. I wish the 
Assembly and its President, Mr. Kutesa, every success, 
and I would like to convey my country’s sincerest 
greetings to all the nations represented here.
